993 So.2d 132 (2008)
Dwayne SHEPARD, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-3010.
District Court of Appeal of Florida, Fourth District.
October 22, 2008.
*133 Dwayne Shepard, Moore Haven pro se.
Bill McCollum, Attorney General, Tallahassee, and August A. Bonavita, Assistant Attorney General, West Palm Beach, for appellee.
Prior report: 939 So.2d 311.
PER CURIAM.
Appellant has appealed a non-final order that is not appealable. The appeal is dismissed.
SHAHOOD, C.J., FARMER and GROSS, JJ., concur.